Citation Nr: 1108650	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  08-07 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1970 to October 1973. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, inter alia, denied a TDIU.  

In December 2010, the Veteran presented testimony in a videoconference hearing before undersigned.  A copy of the transcript has been associated with the claims folder. 

The issue of service connection for a bilateral knee disability, to include as secondary to service-connected back disability was raised during the December 2010 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a TDIU.  He is currently service-connected for residuals of fractures of L2, L3, and L4 with traumatic arthritis, evaluated as 30 percent disabling; right lower extremity radiculopathy associated with residuals of fractures of L2, L3, and L4 with traumatic arthritis, evaluated as 10 percent disabling; left  lower extremity radiculopathy associated with residuals of fractures of L2, L3, and L4 with traumatic arthritis, evaluated as 10 percent disabling; residuals of stab wound to the chest, evaluated as non-compensable.  Thus, the schedular criteria for a TDIU have not been met.  See 38 C.F.R. § 4.16(a) (2010) (providing in part that, if there are two or more service-connected disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service- connected disability to bring the combined rating to 70 percent or more).  However, an extraschedular disability rating is warranted upon a finding that a case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).

The Veteran was afforded an examination for his TDIU claim in March 2007.  In response to the inquiry regarding the Veteran's employability, the VA examiner stated that it was difficult to ascertain since an evaluation could not be completed due to a recent injury and that the question was better directed to a psychiatrist and occupational therapist rather than a neurologist.  Additionally, during his December 2020 hearing, the Veteran indicated that his disabilities have worsened since he was last examined.  In this regard, the Board notes that once VA undertakes the effort to provide an examination when developing a claim, it must provide an adequate one, or, at a minimum, notify a claimant why one cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  On remand, the Veteran should be afforded another  examination to determine whether his service-connected disabilities as a whole render him unemployable.

Finally, while this matter is remanded for an additional medical opinion, the Board reminds the Veteran that it is his responsibility to submit evidence to support his claim.  See 38 U.S.C.A. § 5107(a) (West 2002).  Corresponding to VA's duty to assist the veteran in obtaining information is a duty on the part of the veteran to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that the duty to assist is not always a one-way street).  VA's duty must be understood as a duty to assist the veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  



Accordingly, the case is REMANDED for the following actions:

1.  After all necessary action has been completed in light of the referred claim mentioned above, schedule the Veteran for an appropriate VA examination.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, there is a 50 percent probability or greater that his service-connected disabilities, either alone or in the aggregate render him incapable of maintaining substantially (more than marginal) employment consistent with his education and employment background.

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

2.	Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3.  After completion of the foregoing, readjudicate the claim.  If the benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



